         Case 1:17-cv-07572-ALC Document 110 Filed 04/22/19 Page 1 of 2
                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York



                                                     86 Chambers Street
                                                     New York, New York 10007


                                                     April 22, 2019

BY ECF
The Honorable Andrew L. Carter, Jr.
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square, Room 2203
New York, NY 10007

       Re:     Knight First Amendment Institute v. U.S. Dep’t of Homeland Security et al.,
               No. 17 Civ. 7572 (ALC)

Dear Judge Carter:

        I write respectfully on behalf of United States Immigration and Customs Enforcement
(“ICE”), Department of Justice, Office of Legal Counsel (“OLC”), and Department of State
(“State”), defendants in the above-referenced FOIA action, to request a five-day extension, from
April 29, 2019, to May 3, 2019, of the briefing schedule for the government’s opposition and reply
brief as to the parties’ cross-motions for summary judgment for those defendants (and thus a
corresponding extension, from May 13, 2019, to May 17, 2019, for plaintiff’s reply brief). Plaintiff
consents to this request.

        On February 15, 2019, the Court endorsed a briefing schedule in which plaintiff’s
challenges to the searches conducted by ICE and OLC, as well as the withholdings claimed by
State, are to be briefed first (“First Motions”), and plaintiff’s challenges to the withholdings
claimed by ICE and United States Citizenship and Immigration Service (“USCIS”) are to be
briefed second (“Second Motions”). See Dkt. No. 87. Accordingly, as to the First Motions, the
government timely filed its moving papers on February 26, 2019; plaintiff filed its opposition and
cross-motion on March 28, 2019; and the government’s reply and opposition is currently due by
April 29, 2019. In light of the Easter and Passover holidays, unexpected other deadlines, and the
New York City public schools recess, the government respectfully requests a brief, five-day
extension of the April 29, 2019, deadline, to May 3, 2019. This is the first request for such an
extension; if granted, the government has no objection to a similar extension, from May 13, 2019,
to May 17, 2019, for plaintiff’s reply brief. Finally, this extension would not affect the briefing
schedule as to the Second Motions.
        Case 1:17-cv-07572-ALC Document 110 Filed 04/22/19 Page 2 of 2



       I thank the Court for considering this matter.

                                                        Respectfully,

                                                        GEOFFREY S. BERMAN
                                                        United States Attorney

                                             By:        /s/ Ellen Blain
                                                        ELLEN BLAIN
                                                        Assistant United States Attorney
                                                        86 Chambers Street, 3rd Floor
                                                        New York, NY 10007
                                                        Tel: (212) 637-2743
                                                        Email: ellen.blain@usdoj.gov

cc: Counsel for Plaintiff (by ECF)




                                                                                           2
